NOT FOR PUBLICATION

                     UNITED STATES COURT OF APPEALS                        FILED
                              FOR THE NINTH CIRCUIT                         JUL 24 2012

                                                                        MOLLY C. DWYER, CLERK
                                                                         U .S. C O U R T OF APPE ALS

SIEGFRIED WAGIU; et al.,                         No. 09-73995

               Petitioners,                      Agency Nos. A095-630-215
                                                             A095-630-214
  v.                                                         A095-630-213

ERIC H. HOLDER, Jr., Attorney General,
                                                 MEMORANDUM *
               Respondent.



                      On Petition for Review of an Order of the
                          Board of Immigration Appeals

                              Submitted July 17, 2012 **

Before:        SCHROEDER, THOMAS, and SILVERMAN, Circuit Judges.

       Siegfried Wagiu and his family, natives and citizens of Indonesia, petition

for review of the Board of Immigration Appeals’ (“BIA”) order dismissing their

motion to reopen removal proceedings. We have jurisdiction under 8 U.S.C.




          *
             This disposition is not appropriate for publication and is not precedent
except as provided by 9th Cir. R. 36-3.
          **
             The panel unanimously concludes this case is suitable for decision
without oral argument. See Fed. R. App. P. 34(a)(2).
§ 1252. We review for abuse of discretion, Najmabadi v. Holder, 597 F.3d 983,

986 (9th Cir. 2010), and we deny the petition for review.

       The BIA did not abuse its discretion in denying petitioners’ motion to

reopen as untimely where it was filed over three years after the BIA’s final order,

see 8 C.F.R. § 1003.2(c)(2), and petitioners failed to establish changed

circumstances in Indonesia to qualify for the regulatory exception to the time

limitation, see 8 C.F.R. § 1003.2(c)(3)(ii); Najmabadi, 597 F.3d at 987 (evidence

submitted with motion to reopen must be qualitatively different from the evidence

presented at the original hearing); see also Azanor v. Ashcroft, 364 F.3d 1013,

1022 (9th Cir. 2004) (regulatory exception to time limitation does not extend to

alleged changes in United States asylum law). We reject petitioners’ contention

that the BIA failed to sufficiently explain its decision. See Najmabadi, 597 F.3d at

990.

       In light of our decision in Wagiu v. Mukasey, 299 Fed.Appx. 686 (9th Cir.

Nov. 4, 2008), the BIA did not abuse its discretion in denying the motion to reopen

to apply our decisions in Wakkary v. Holder, 558 F.3d 1049 (9th Cir. 2009), and

Tampubolon v. Holder, 610 F.3d 1056 (9th Cir. 2010).

       PETITION FOR REVIEW DENIED.




                                          2                                      09-73995